             Case 8:19-bk-08638-CPM         Doc 430     Filed 09/03/20     Page 1 of 10




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

In re
                                                      Case No. 8:19-bk-08638-CPM
THE PRODUCERS, INC.,
                                                      Chapter 7
      Debtor.
____________________________________/

             EXPEDITED MOTION FOR ENTRY OF AN ORDER AUTHORIZING
              CHAPTER 7 TRUSTEE, LARRY S. HYMAN, TO SELL CERTAIN
               DOMAIN-NAME ASSETS FREE AND CLEAR OF ALL LIENS,
                          CLAIMS AND ENCUMBRANCES

        LARRY S. HYMAN (the “Trustee”), as Chapter 7 Trustee of the bankruptcy estate of THE

PRODUCERS, INC. (the “Debtor”), by counsel, hereby moves the Court for expedited

authorization to sell certain domain-name assets on the terms set forth herein free and clear of all

liens, claims and encumbrances pursuant to 11 U.S.C. §§ 105(a) and 363(b), (f) and (m) and Fed.

R. Bankr. P. 2002(a)(2) and 6004 (the “Motion”). In support of the Motion, the Trustee states as

follows:

                                      Jurisdiction and Venue

        1.       On September 12, 2019 (the “Petition Date”), DNC Holdings Inc. commenced this

case by filing an involuntary petition for relief against the Debtor.

        2.       The Debtor consented to entry of an order for relief on November 11, 2019 and the

Court entered the Order on December 3, 2019.

        3.       On or about December 3, 2019, Larry S. Hyman was appointed as Chapter 7 Trustee

of the Debtor’s estate and he continues to serve in that capacity.

        4.       This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157(a)

and 1334(a) and (e).




Active\113928808.v1-9/3/20
             Case 8:19-bk-08638-CPM          Doc 430     Filed 09/03/20     Page 2 of 10




        5.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1408.

        6.       This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (N) and (O).

                                           Relevant Facts

        7.       Prior to the Petition Date, the Debtor owned 39,000 to 90,000 internet domain

names (the “Domain Name Portfolio”). The Domain Name Portfolio is now property of the estate.

        8.       The Trustee is informed and believes that the Domain Name Portfolio has

significant fair market value. Accordingly, on July 13, 2020, the Trustee asked the Court to

approve the employment of Jeffrey M. Gabriel and Saw.com (“Saw”) as domain name broker and

portfolio manager for the Domain Name Portfolio. Doc. 290.              Saw specializes in domain

brokerage, appraisal and portfolio management. On July 15, 2020, the Court approved Saw’s

retention as an estate professional. Doc. 291.

        9.       Saw has inventoried and evaluated the Domain Name Portfolio, and has identified

6,906 domain names that it believes the Trustee should market and sell as soon as possible. Those

domain names fall into two different groups: (a) 3,716 domain names that Saw has appraised to

have the highest fair market value (“Premium Tier Names”); and (b) 3,190 domain names whose

registration has or will soon expire, which Saw has appraised to have only liquidation value

(“Liquidation Tier Names”). The Premium Tier Names include names that, in Saw’s professional

judgment, are most likely to yield the highest sale prices at auction. They include names such as

yogurt.com, invention.com, camera.com and event.com. The Liquidation Tier Names, by contrast,

have, in Saw’s professional opinion, no premium generic value or no value based on revenue. The

Premium Tier Names are reflected on Exhibit A hereto (together with their public list prices) and

the Liquidation Tier Names are reflected on Exhibit B hereto (together with their public auction

reserve prices).


                                                   2
Active\113928808.v1-9/3/20
            Case 8:19-bk-08638-CPM         Doc 430      Filed 09/03/20     Page 3 of 10




        10.      Saw proposes that the Trustee conduct an auction sale of the Premium Tier Names

and the Liquidation Tier Names in different ways.

        11.      With regard to the Premium Tier Names, Saw has, following its appraisal,

determined a public list price for each such domain name as reflected on Exhibit A hereto. The

recommended list prices for the Premium Tier Names range from approximately $2,500 to $2.5

million. Saw would advertise the Premium Tier Names on social media platforms and Saw’s

company blog as available for sale at auction at the list prices set forth on Exhibit 1 hereto. As is

common in high-value auctions, Saw would use its professional judgment to determine and set

reserve prices for each Premium Tier Name that are known only to Saw, the Trustee, and the

Trustee’s professionals. If Saw were to receive an offer for a Premium Tier Name at, between or

above the reserve price or the list price (the “Original Offeror” or the “Original Offer”), it would

provide notice of such proposed sale to all interested parties in this case and give them an

opportunity to make a higher-and-better offer to purchase the Premium Tier Name within one

business day (the “Competing Offeror” or the “Competing Offer”). An offer shall be deemed to

be a “higher-and-better offer” for purposes of this paragraph, if the amount of the offer exceeds

the preceding offer by ten percent (10%), capped at $50,000, and if the payment terms mirror or

are more prompt for the Debtor’s estate. If a timely Competing Offer is received by Saw, it would

provide notice of the Competing Offer to the Original Offeror and give them an opportunity to

make a higher-and-better offer to purchase the Premium Tier Name within one business day (the

“Higher Original Offer”). If a timely Higher Original Offer is received by Saw, it would provide

notice of the Higher Original Offer to the Competing Offeror and give them an opportunity to

make a higher-and-better offer to purchase the Premium Tier Name within one business day (the

“Higher Competing Offer”). If a timely Higher Competing Offer is received by Saw, it would


                                                 3
Active\113928808.v1-9/3/20
            Case 8:19-bk-08638-CPM          Doc 430      Filed 09/03/20      Page 4 of 10




provide notice of the Higher Competing Offer to the Original Offeror and give them an opportunity

to make a final higher-and-better offer to purchase the Premium Tier Name within one business

day. In the event Saw fails to receive a timely “higher-and better offer” at any stage of this process,

the Trustee would be authorized to consummate the sale of the Premium Tier Name to the Original

Offeror or the Competing Offeror, as applicable, without further notice to the interested parties or

approval of this Court. However, the Trustee shall file Reports of Sale with the Court. In the event

that a particular Premium Tier Name does not receive an offer that meets the reserve price, Saw

would decline to sell it at this time or confer with the interested parties in this case in order to

determine whether the name should be sold for the best sub-reserve price possible.

        12.      With regard to the Liquidation Tier Names, Saw would offer each for sale for a

minimum bid of $30.00. In the event particular Liquidation Tier Names fail to sell, Saw would

allow their registrations to lapse and such names would no longer constitute property of the

Debtor’s estate.

        13.      The Trustee believes that Saw’s proposed terms and methodology for the marketing

and sale of the Premium Tier Names and the Liquidation Tier Names summarized in paragraphs

9-12 supra (collectively, the “Auction Terms and Procedures”) represent a rational and sensible

strategy to reduce those assets to cash so that the estate receives the highest value that the market

will support.

                                          Legal Standards

        14.      The Motion proposes sales of assets outside the ordinary course of business that

are subject to § 363(b)(1) of the Bankruptcy Code. That statute provides, in pertinent part, that:

“The trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary course

of business, property of the estate ….” 11 U.S.C. § 363(b)(1).


                                                  4
Active\113928808.v1-9/3/20
            Case 8:19-bk-08638-CPM              Doc 430       Filed 09/03/20        Page 5 of 10




        15.      Courts have repeatedly held that a trustee should be authorized to sell or use estate

property under § 363(b)(1) when the request is supported by some rational, articulated business

purpose. See, e.g., Sunwest Bank v. Walter (In re Walter), 83 B.R. 14, 19 (B.A.P. 9th Cir. 1988)

(internal citation omitted); In re 160 Royal Palm, LLC, 600 B.R. 119, 126 (S.D. Fla.), aff’d, 785

F. App’x 829 (11th Cir. 2019). “The trustee (and, ultimately, the bankruptcy court) must assure

that the estate receives optimal value as to the asset to be sold.” In re DeBilio, No. BAP CC-13-

1441, 2014 WL 4476585, at *6 (B.A.P. 9th Cir. Sept. 11, 2014). Ordinarily, the trustee’s position

as to value to the estate “is afforded deference, particularly where business judgment is entailed in

the analysis or where there is no objection.” In re Fridman, No. BAP CC-15-1151-FKIKU, 2016

WL 3961303, at *8 (B.A.P. 9th Cir. July 15, 2016).1

        16.      Where, as here, a § 363(b) motion proposes an auction-style sale, “[a] trustee’s

management of the procedural details surrounding bidding and sale are ultimately a matter of

discretion that depends upon the dynamics of the particular situation.” In re Phillips, No. 2:12-

CV-585-FTM-29, 2013 WL 1899611, at *10 (M.D. Fla. May 7, 2013) (internal citation omitted),

aff’d in part and dismissed in part, 574 F. App’x 926 (11th Cir. 2014). A trustee “is entitled to

exercise ‘business judgment’ in deciding which bid to accept, and this business judgment is entitled

to ‘great judicial deference.’” Id. (quoting In re Bakalis, 220 B.R. 525, 532 (Bankr. E.D.N.Y.

1998)). Matters within a trustee’s business judgment include “determining which bid to accept as

the best and highest bid, and electing to accept a lower monetary bid.” Id. (citing In re Moore, 608

F.3d 253, 263 (5th Cir. 2010)); accord 160 Royal Palm, 600 B.R. at 126.




1
 A sale of estate property outside the ordinary course of business may be completed “by private sale or by public
auction.” Fed. R. Bankr. P. 6004(f)(1).

                                                       5
Active\113928808.v1-9/3/20
            Case 8:19-bk-08638-CPM           Doc 430     Filed 09/03/20     Page 6 of 10




        17.      As with all § 363(b) sale motions, a bankruptcy court reviews a trustee’s business

judgment “to determine independently whether the judgment is a reasonable one,” yet it “should

not substitute its judgment for the trustee’s.” In re Efoora, Inc., 472 B.R. 481, 488 (Bankr. N.D.

Ill. 2012) (quoting 3 COLLIER ON BANKRUPTCY ¶ 363.02[4] at 363-18 (Alan N. Resnick & Henry

J. Sommer eds., 16th ed. 2012)); accord In re Endoscopy Ctr. of S. Nev., LLC, 451 B.R. 527, 537

(Bankr. D. Nev. 2011). Ultimately, though, a trustee’s justification to sell assets warrants judicial

approval if the transaction “makes good business sense[.]” In re UAL Corp., 443 F.3d 565, 571-

72 (7th Cir. 2006).

                                          Relief Requested

        18.      By this Motion, the Trustee asks the Court to approve the sale of the Premium Tier

Names and the Liquidation Tier Names pursuant to the Auction Terms and Procedures. The sale

of the Premium Tier Names and the Liquidation Tier Names clearly makes good business sense,

and thus should be approved.

        19.      First, the list prices represent the optimal value for the domain name assets offered

for sale. Saw has appraised the 3,716 Premium Tier Names and determined what the appropriate

list price and reserve price should be for each. In Saw’s professional judgment, any offer ranging

from at (or near) the reserve price to at (or beyond) the list price represents the fair market value

of the relevant domain name. Accordingly, the Trustee requests that the Court authorize the sale

of the Premium Tier Names pursuant to the Auction Terms and Procedures.

        20.      As for the Liquidation Tier Names, it is Saw’s opinion that receiving any offer at

or above $30.00 is all that the market will bear for names that are about to (or have) expired, and/or

which have odd names and/or inferior extensions (such as .info or .biz, as opposed to the most

valuable extension .com). Accordingly, the Trustee requests that the Court authorize the sale of


                                                   6
Active\113928808.v1-9/3/20
            Case 8:19-bk-08638-CPM              Doc 430      Filed 09/03/20        Page 7 of 10




the Liquidation Tier Names pursuant to the Auction Terms and Procedures (i.e., at any price at or

above $30.00 each).

        21.      Second, the Court should approve the sale of the Premium Tier Names and the

Liquidation Tier Names free and clear of all liens, claims and encumbrances under § 363(f).

Section 363(f) provides, in pertinent part: “The trustee may sell property under subsection (b) or

(c) of this section free and clear of any interest in such property” if such interest is in bona fide

dispute. 11 U.S.C. § 363(f)(4). Although the Bankruptcy Code does not define what constitutes a

“bona fide dispute,” courts have held that a bone fide dispute “exists when there is an objective

basis for either factual or legal dispute as to the validity of an interest in property.” In re Durango

Ga. Paper Co., 336 B.R. 594, 597 (Bankr. S.D. Ga. 2005); see also In re Robotic Vision Sys., Inc.,

322 B.R. 502, 506 (Bankr. D.N.H. 2005). The purpose of § 363(f)(4) is permit the sale of estate

property subject to dispute “so that liquidation of the estate’s assets need not be delayed while such

disputes are being litigated.” Durango Ga. Paper, 336 B.R. at 597.

        22.      Here, as the Court knows only too well, the matter of domain name ownership,

control and revenue has become a flashpoint in this case. There are several contested matters

between the Trustee, on the one hand, and the Faia-Decossas Parties,2 on the other hand, over

issues such as turnover, access to and control over domain names that the Trustee asserts are

property of the estate. By any objective standard, there is obviously a question as to whether the

Faia-Decossas Parties have any valid or legitimate interest in any of the domain names in the

Domain Name Portfolio. There is no need, however, to sort out those disputes before the Trustee

reduces the Premium Tier Names and the Liquidation Tier Names to cash. That is because §




2
 The Trustee occasionally uses the expression “Faia-Decossas Parties” to refer collectively to Gregory G. Faia,
Vernon H. Decossas, III and all entities owned or operated by them.
                                                      7
Active\113928808.v1-9/3/20
            Case 8:19-bk-08638-CPM           Doc 430      Filed 09/03/20      Page 8 of 10




363(f)(4) “does not contemplate or require that the court resolve or determine any dispute about

ownership before a sale hearing, but rather requires only an examination of whether there is an

objective basis for either a factual or legal dispute about ownership.” In re TLFO, LLC, 572 B.R.

391, 435 (Bankr. S.D. Fla. 2016) (internal quotation omitted). The several contested motions

pertaining to the Domain Name Portfolio demonstrate that there is a more than sufficient basis to

invoke § 363(f)(4) here.

        23.      Third, the Court should also find that any successful bidder is purchasing the

domain name in good faith for purposes of § 363(m). In the specific context of an auction sale, as

is proposed here, the fact that estate assets were sold at auction is generally sufficient to establish

that purchaser paid value for these assets, as required to qualify as “good faith purchaser” for

purposes of § 363(m). See, e.g., In re Pursuit Capital Mgmt., LLC, 874 F.3d 124, 135-36 (3d Cir.

2017). Of course, good faith can still be destroyed by conduct such as “fraud, collusion between

the purchaser and other bidders or the trustee, or an attempt to take grossly unfair advantage of

other bidders.” See, e.g., Adeli v. Barclay (In re Berkeley Del. Court, LLC), 834 F.3d 1036, 1041

(9th Cir. 2016) (internal quotation omitted). There is almost no risk of that misconduct here. The

Court already approved the employment of Saw because of its expertise in marketing and selling

this specific type of asset. Saw’s experience in the market will enable it to ferret out and detect any

untoward bidding conduct, and exclude any questionable bidders from further participation.

Accordingly, the Court should find that any successful bidder qualifies for the protections afforded

by § 363(m).

        24.      Finally, an order authorizing the sale of estate assets is stayed for 14 days after its

entry, “unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). Here, the Trustee

understands that the market value of internet domain names fluctuates with the passage of time,


                                                   8
Active\113928808.v1-9/3/20
            Case 8:19-bk-08638-CPM          Doc 430    Filed 09/03/20    Page 9 of 10




plus the Liquidation Tier Names’ registrations are expiring with each passing day. The Trustee

thus respectfully suggests that there is cause to waive the 14-day period in Rule 6004(h).

        WHEREFORE, the Trustee respectfully requests that the Court enter an order: (a)

granting this Motion; (b) approving the Auction Terms and Procedures; (c) authorizing the Trustee

to sell the Premium Tier Names and the Liquidation Tier Names free and clear of all liens, claims

and encumbrances (specifically those asserted by the Faia-Decossas Parties); (d) finding that any

successful auction purchaser is entitled to the protections of 11 U.S.C. § 363(m); (e) waiving the

applicability of Federal Rule of Bankruptcy Procedure 6004(h); and (f) granting such other and

further relief as may be just and proper.

                                              Respectfully submitted,

                                              FOX ROTHSCHILD LLP
                                              Special Counsel to the Chapter 7 Trustee
                                              One Biscayne Tower
                                              2 South Biscayne Boulevard, Suite 2750
                                              Miami, FL 33131
                                              Telephone: (305) 442-6543
                                              Telecopier: (305) 442-6541

                                              By: /s/ Robert F. Elgidely
                                                  Robert F. Elgidely, Esq.
                                                  Florida Bar No. 111856
                                                  E-Mail: relgidely@foxrothschild.com

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 3, 2020, I electronically filed the foregoing

Expedited Motion For Entry Of An Order Authorizing Chapter 7 Trustee, Larry S. Hyman, To

Sell Certain Domain-Name Assets Free And Clear Of All Liens, Claims And Encumbrances

with the Clerk of the Court using the CM/ECF System. The electronic case filing system sent a

“Notice of Electronic Filing” to the attorneys of record who have consented in writing to accept

this notice as service of this document by electronic means including Scott A. Underwood, Esq.,

                                                 9
Active\113928808.v1-9/3/20
           Case 8:19-bk-08638-CPM        Doc 430     Filed 09/03/20     Page 10 of 10




Underwood Murray, P.A., 100 North Tampa Street, Suite 2325, Tampa, FL 33602; Donald R.

Kirk, Esq. & Kevin P. McCoy, Esq., Carlton Fields, P.A., P.O. Box 3239, Tampa, FL 33601-

3239; Michael W. Magner, Esq., Jones Walker LLP, 201 St. Charles Avenue, Suite 5100, New

Orleans, LA 70170; Herbert R. Donica, Esq., Donica Law Firm, P.A., 238 East Davis Boulevard,

Suite 209, Tampa, FL 33606; and Steven M. Berman, Esq. & Seth P. Traub, Esq., Shumaker, Loop

& Kendrick, LLP, 101 East Kennedy Boulevard, Suite 2800, Tampa, FL 33602. A copy was also

forwarded via first-class mail to all non-CM/ECF users identified on the attached mailing matrix.

                                            By:/s/ Robert F. Elgidely
                                               Robert F. Elgidely, Esq.




                                               10
Active\113928808.v1-9/3/20
